DETAILED ACTION
This Office Action is responsive to application number 16/600,678 FLEXIBLE DRAIN PIPE, filed on 10/14/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 5/2/22 is acknowledged.  Claim 9 has been cancelled. Claims 1-8 and 10-21 remain for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth (US 3,860,978).
Regarding claim 1 Wirth shows a drain pipe assembly (10) comprising: a first flexible pipe (14) including a first end (at 20), a second end (at 17), and a plurality of convolutions (15) formed therein; a first female threaded connector (20) configured to receive one of the convolutions of the first flexible pipe therein (note, col. 1, lines 63-66), the first female threaded connector configured to form a seal when the one of the convolutions received therein is proximate the first end of the first flexible pipe and the first female threaded connector is threadably coupled to a first male threaded coupling (Fig. 1); and a retainer (12) configured to dispose a portion of the flexible pipe therethrough to form and retain a trap in the first flexible pipe (Fig. 1).  
Regarding claim 2 Wirth shows the drain pipe assembly of Claim 1, wherein the plurality of convolutions is formed by alternating ribs and valleys (15, ;pleats).  
Regarding claim 3 Wirth shows the drain pipe assembly of Claim 1, wherein the first flexible pipe is formed of an elastomeric material (abstract).  
Regarding claim 5 Wirth shows the drain pipe assembly of Claim 1, wherein the retainer is configured as a continuous loop (Fig. 3; 31).  
Regarding claim 6 Wirth shows the drain pipe assembly of Claim 1, wherein the retainer is configured as a discontinuous loop (Fig. 2; 12).  
Regarding claim 8 Wirth shows the drain pipe assembly of Claim 1, wherein the retainer is configured to form a substantially U-shaped bend in the portion of the flexible pipe disposed therethrough (Fig. 1).
Regarding claim 20 Wirth shows the method of installing a drain pipe assembly, the method comprising: providing a drain pipe assembly according to Claim 1; disposing one of the convolutions proximate the first end of the first flexible pipe within the first female threaded connector  (20) and coupling the first female threaded connector to the first male threaded coupling of a waste line to form the seal (at 24); and disposing a portion of the flexible pipe through the retainer to form and retain the trap in the first flexible pipe (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 3,860,978) in view of Lamond (US 4,516,278).
Regarding claim 4 Wirth shows the drain pipe assembly of Claim 1, but fails to show further comprising a clamp configured to fit around the second end of the first flexible pipe.  However, pipe clamps are known in the art.  Lamond shows a clamp (15) configured to fit around the second end of the first flexible pipe (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include a clamp configured to fit around a second end of the first flexible pipe for the purpose of a secure connection as shown by Lamond. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 3,860,978) in view of Hwang (US 4,922,554).
Regarding claim 7 Wirth shows the drain pipe assembly of Claim 1, but fails to show wherein the retainer includes a trap distance guide defining a predetermined length of the portion of the flexible pipe to be disposed through the retainer to form and retain the trap in the flexible pipe.  However, Hwang a retainer (Fig. 1) includes a trap distance guide (151, 152) defining a predetermined length of the portion of the flexible pipe to be disposed through the retainer to form and retain the trap in the flexible pipe (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include a retainer guide for the purpose of creating an appropriately shaped trap from the flexible pipe as shown by Hwang.
Claim(s) 10, 11, 13-15, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 3,860,978) in view of Coronado et al. (US Pub. 2010/0024120).
Regarding claim 10 Wirth shows the drain pipe assembly of Claim 1, but fails to show further comprising a three-way connector, wherein the second end of the first flexible pipe is coupled to a first junction of the three-way connector.  However, Coronado shows flexible piping (96) with a three-way connector (112) and provided wherein the second end of the first flexible pipe may be coupled to a first junction (150; Fig. 6A) of the three-way pipe. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include a three-way connector and in which the second end of the first flexible pipe may be connected for the purpose of connecting both a disposal and sink drain to the trap as shown by Coronado (Fig. 8). 
Regarding claim 11 Wirth shows the drain pipe assembly of Claim 10, wherein the three-way connector is substantially Y-shaped (Fig. 8-9; Coronado).
Regarding claim 13 Wirth shows the drain pipe assembly of Claim 10, but fails to show a second flexible pipe including a first end, a second end, and a plurality of convolutions formed therein, wherein the first end of the second flexible pipe is coupled to a second junction of the three-way connector.  However, Coronado shows a second flexible pipe (96) including a first end (at 114), a second end (at 104), and a plurality of convolutions formed therein (Fig. 5), wherein the first end (at 114) of the second flexible pipe is coupled to a second junction (at 114) of the three-way connector (Fig. 5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include a second flexible pipe with a second end that is connected to the three-way connector for the purpose of  connecting more than one sink drain as shown by Coronado (Fig. 5).
Regarding claim 14 Wirth shows the drain pipe assembly of Claim 13, further comprising female threaded connector configured to receive another one of the convolutions of the second flexible pipe therein, but fails to show a second female threaded connector, the second female threaded connector configured to form a seal when the another one of the convolutions of the second flexible pipe received therein is proximate the second end of the second flexible pipe and the second female threaded connector is threadably coupled to a second male threaded coupling.  However, Wirth shows the first flexible pipe having a female connector with the convolutions of the flexible pipe receive therein and Coronado shows a female end (at 104) of the second flexible pipe (96).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth as combined to include a female connector configured to form a seal when the another one of the convolutions of the second flexible pipe is received therein proximate the second end for the purpose of easy connection to the Y as shown by Coronado. 
Regarding claim 15 Wirth as combined shows the drain pipe assembly of Claim 14, but fails to show a third flexible pipe including a first end, a second end, and a plurality of convolutions formed therein, wherein the first end of the third flexible pipe is coupled to a third junction of the three-way connector.  However, Coronado shows a third flexible pipe (96 second on of the two shown) including a first end (at 116), a second end (at 104), and a plurality of convolutions formed therein (Fig. 5), wherein the first end of the third flexible pipe is coupled to a third junction (at 116) of the three-way connector.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth as combined to include a third flexible pipe that is coupled to the third flexible junction of the three-way connector for the purpose of connecting more than one sink drain as shown by Coronado (Fig. 5).
Regarding claim 19 Wirth shows a drain pipe assembly (10) comprising: and shows a flexible pipe with a plurality of convolutions (15) and a female connector (20) configured to receive one of the convolutions of the first flexible pipe therein (note, col. 1, lines 63-66), the first female threaded connector configured to form a seal when the one of the convolutions received therein is proximate the first end of the first flexible pipe and the first female threaded connector is threadably coupled to a first male threaded coupling (Fig. 1); and a retainer (12) configured to dispose a portion of the flexible pipe therethrough to form and retain a trap in the first flexible pipe (Fig. 1). 
but fails to show a plurality of flexible pipes, each of the flexible pipes including a plurality of convolutions; a plurality of female threaded connectors, each of the female threaded connectors configured to receive one of the convolutions of one of the flexible pipes therein, each of the female threaded connectors configured to form a seal when the one of the convolutions received therein is proximate an end of one of the flexible pipes and the female threaded connector is threadably coupled to a male threaded coupling; a multi-junction connector including a plurality of junctions, each of the junctions coupled to one of the flexible pipes including a plurality of male threaded couplings.  However, Coronado shows a plurality of flexible pipes (90, 96), each of the flexible pipes including a plurality of convolutions (Figs 5, 8-9), a multi-junction connector (112) including a plurality of junctions (at 112, 114, 116), each of the junctions coupled to one of the flexible pipes (Fig. 5, 8 and 9).   
  Coronado shows a plurality of female connectors (at 104, at 114, at 116), Turning attention back to Wirth, Wirth shows the female threaded connectors configured to receive one of the convolutions of one of the flexible pipes therein, each of the female threaded connectors configured to form a seal when the one of the convolutions received therein is proximate an end of one of the flexible pipes.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include a plurality of flexible pipes each having female connectors configured to form a seal when one of the convolutions received therein is proximate an end of one of the flexible pipes for the purpose of an easy a known means of connecting the plurality of flexible pipes as shown by Coronado.  
 As combined Wirth shows the female threaded connector is threadably coupled to a male threaded coupling (at 24); therefore it is within the level of ordinary skill in the art for the plurality of flexible pipe also to include being connected to a plurality of male threaded couplings.
Regarding claim 21 Wirth as combined shows drain pipe assembly of Claim 15, wherein: the first female threaded connector (20) is configured to be threadably coupled to the first male threaded coupling of a waste line (at 24); the second female threaded connector (at 104) is configured to be threadably coupled to the second male threaded coupling of a sink basin (132, 104 as combined).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 3,860,978) in view of Coronado et al. (US Pub. 2010/0024120) in view of Blann et al. (US Pub. 2006/0026860).
Regarding claim 12 Wirth shows the drain pipe assembly of Claim 10, suggest an aperture configured to receive a dishwasher drain line (138; Fig. 9) but fails to show wherein the three-way connector includes an aperture having a plug, the aperture configured to receive a dishwasher drain line when the plug is removed.  However, Bann shows a three-way connector (Fig. 10) with an aperture (500) having a plug the aperture configured to receive a dishwasher drain line when the plug is removed (¶[0040]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include an aperture and a plug configured to receive a dishwasher drain line as shown by Blann for the purpose of connecting a dishwasher into the trap system as many households include dishwashers.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 3,860,978) in view of Coronado et al. (US Pub. 2010/0024120) in view of Lamond (US 4,516,278).
Regarding claim 16 Wirth as combined shows the drain pipe assembly of Claim 15,  but fails to show further comprising a clamp configured to fit around the second end of the third flexible pipe.   However, pipe clamps are known in the art.  Lamond shows a clamp (15) configured to fit around the second end of the first flexible pipe (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include a clamp configured to fit around a second end of the first flexible pipe for the purpose of a secure connection as shown by Lamond.
Regarding claim 17 Wirth as combined shows the drain pipe assembly of Claim 16, wherein: the first female threaded connector is configured to be threadably coupled to the first male threaded coupling of a waste line (at 20; Wirth); the second female threaded connector is configured to be threadably coupled to the second male threaded coupling of a sink basin (104, 132); and the second end of the third flexible pipe is configured to be coupled to an outlet of a garbage disposal unit (Fig. 8), wherein the clamp is operable to compress and couple the second end of the third flexible pipe about the outlet when the outlet is received in the second end of the third flexible pipe (as combined). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 3,860,978) in view of Marshall (GB 2 241 986 A).
Regarding claim 18 Wirth shows the drain pipe assembly of Claim 1, but fails to further show a clip configured to pinch the first flexible pipe to substantially block passage of fluid therethrough.  However, Marshall teaches a clip (Fig. 1) for substantially blocking passage of fluid through a flexible pipe  (T).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirth to include a clip for blocking the passage of fluid through the flexible pipe as shown by Marshall for the purpose of being able to clean out the trap without having a huge mess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (US Pub. 2105/0136267) shows the general state of the art of a flexible pipe with male and female ends.  Truong (US 7,941,878) shows a flexible trap system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        7/20/2022